               Case 2:19-cr-00189-JLR Document 35 Filed 10/15/20 Page 1 of 2




 1                                                   THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                   )   No. CR19-189 JLR
10                                               )
                    Plaintiff,                   )
11                                               )
               v.                                )   ORDER GRANTING MOTION TO
12                                               )   SCHEDULE REMOTE PLEA
     JONATHAN MAREK,                             )   HEARING
13                                               )
                    Defendants.                  )
14                                               )
15
16          THE COURT, having considered Jonathan Marek’s unopposed motion to

17   proceed with guilty plea hearing by video or telephonic hearing, along with all the
18   records and files in this case, makes the following findings and GRANTS Mr. Marek’s
19
     motion.
20
            THE COURT FINDS that a video or telephonic guilty plea hearing should take
21
22   place as soon as practical because further delays in this case would cause “serious harm

23   to the interests of justice.” See General Order No. 04-20 (3/30/20); see also CARES Act
24
     § 15002(b)(4). Specifically, Mr. Marek has been in custody since his arrest on July 9,
25
     2019, and, after a defense request for a continuance, his trial was scheduled for April
26


       ORDER GRANTING MOTION TO SCHEDULE
       REMOTE PLEA HEARING
       (US v. MAREK, CR19-189 JLR) - 1
              Case 2:19-cr-00189-JLR Document 35 Filed 10/15/20 Page 2 of 2




     27, 2020. Dkt. 17. His trial date was vacated when COVID-19 pandemic required
 1
 2   closure of the Seattle and Tacoma courthouses. See Dkt. 20, 22, 24; see also GO 01-20;

 3   04-20; 07-20; 08-20; 14-20. Per General Order No. 15-20 (10/2/20), only one criminal
 4
     trial may occur in the Seattle courthouse, per week. Even though Mr. Marek’s case has
 5
     been prioritized due to its age and his custody status, the Court anticipates that the case
 6
 7   would not be able to proceed to trial before January 11, 2020. It is unknown when

 8   other in-person plea and sentencing hearings will resume at the Seattle and Tacoma
 9   courthouses.
10
            Mr. Marek is currently in custody at the Federal Detention Center in SeaTac,
11
     which is generally considered a shorter-term BOP facility. Mr. Marek must be
12
13   sentenced in this matter before the Bureau of Prisons (BOP) can consider his transfer to

14   a longer-term BOP facility with a broader array of services and programming.
15
            For the foregoing reasons, and incorporating the Court’s findings at the status
16
     conference held on October 13, 2020, the Court GRANTS Mr. Marek’s motion and
17
18   ORDERS that a guilty plea hearing be scheduled by videoconference. The parties are

19   directed to contact the magistrate clerks to schedule the videoconference plea hearing.
20          IT IS SO ORDERED.
21
22
            DATED this 15th of October, 2020.
23
24
25
                                                       A
                                                       The Honorable James L. Robart
26                                                     U.S District Court Judge



       ORDER GRANTING MOTION TO SCHEDULE
       REMOTE PLEA HEARING
       (US v. MAREK, CR19-189 JLR) - 2
